                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

MAURICE D. YOUNG, Individually,               )
And on behalf of minor, T.A.Y.,               )
                                              )
                       Plaintiff,             )
       v.                                     )       No.   1:18-cv-197-GZS
                                              )
PROGRESSIVE INS. CO.,                         )
                                              )
                       Defendant              )


                 ORDER REOPENING THE TIME TO FILE AN APPEAL

       On July 11, 2019, the First Circuit remanded this case for the limited purpose of
considering whether the time to appeal the February 25, 2019 Judgment should be extended under
Fed. R. App. P. 4(a)(5), or reopened under Fed. R. App. P. 4(a)(6). Having reviewed the entire
docket, it appears that the Clerk’s original mailing of the February 25, 2019 Order and Judgment
(ECF No. 41 & 42) was returned unopened and that Plaintiff did not actually receive these docket
items until after they were re-sent on April 17, 2019. See ECF No. 47.
       Under these circumstances, the Court concludes that Plaintiff did not receive notice of the
February 25, 2019 Order & Judgment within 21 days of entry. He did then receive notice shortly
after April 17, 2019. He subsequently filed a notice of appeal, along with related exhibits, on April
26, 2019. See ECF No. 48. Given Plaintiff’s pro se status, the Court liberally construes Plaintiff’s
April 26, 2019 filing as including a motion to reopen the time to appeal and further finds the motion
was filed within the 14-day period required under Fed. R. App. P. 4(a)(6)(B). Concluding that no
party would be prejudiced by re-opening the time for appeal and allowing the consideration of
Plaintiff’s appeal on the merits, the Court hereby reopens the appeal period nunc pro tunc thereby
allowing for Plaintiff’s April 26, 2019 Notice of Appeal (ECF NO. 48) to be deemed a timely
notice of appeal under Fed. R. App. P. 4(a)(6).
       The Clerk is directed to transmit a copy of this Order to the First Circuit.
       SO ORDERED.
                                                      /s/ George Z. Singal
                                                      United States District Judge

Dated this 15th day of July, 2019.
